               Case 1:18-cv-09625-JPC Document 79 Filed 12/10/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
KIRKPATRICK B. DUNBAR,                                                 :                  12/10/2020
                                                                       :
                                    Plaintiff,                         :
                                                                       :    18-CV-9625 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
EMPIRE SZECHUAN NOODLE HOUSE INC. and NEW :
GOLD EQUITIES CORP.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On November 30, 2020, Defendant New Gold Equities Corp. filed a Motion to Dismiss the

Complaint without first requesting a pre-motion conference as required under 6.A of the Court’s

Individual Rules and Practices in Civil Cases. (Dkt. 73.) On December 1, 2020, the Court ordered

Defendant to submit a pre-motion letter by December 4, 2020, and specified that in that letter, Defendant

must clearly state whether it is moving for summary judgment and/or moving to dismiss the case as moot.

(Dkt. 74) That same day, Defendant submitted a letter stating that it “intended the motion filed November

30, 2020 to be a motion to dismiss upon the ground that the federal action is moot and, upon dismissal of

the federal action, there is no federal interest in the local law action.” (Dkt. 75.) Defendant further stated

that its “[r]eference to Rule 56 was intended to notify Plaintiff that the Court might wish to consider the

motion to be for summary judgment.” (Id.) On December 9, 2020, Plaintiff filed a letter response noting

that (1) Defendant’s December 1, 2020 letter did not appear to be a pre-motion letter; (2) Defendant’s

expert report, on which it relies for the contention that the case is moot, does not include “photographic

proof that the modifications have been made;” and (3) Defendant has refused to participate in any

discovery. (Dkt. 76.) Despite the fact that 6.A of the Court’s Individual Rules and Practices prohibits

the filing of any replies, Defendant submitted a reply letter on December 9, 2020, contending that (1) it
             Case 1:18-cv-09625-JPC Document 79 Filed 12/10/20 Page 2 of 2


complied with the Court’s December 1, 2020 Order, which “noted that a pre-motion conference is

required” and “directed defendant to submit a letter stating whether the motion filed was for summary

judgment or for dismissal;” (2) his expert report is proper; and (3) his failure to respond to any discovery

was due to the death of the prior attorney on this case approximately one and a half years ago. (Dkt. 77.)

       It is hereby ORDERED that the parties shall report for a telephone conference in this matter on

December 21, 2020 at 10:30 a.m., during which time the Court will discuss the discovery issues and

Defendant’s Motion to Dismiss. At the scheduled time, counsel for all parties should call (866) 434-

5269, access code 9176261.

       It is further ORDERED that by December 15, 2020, Defendant shall submit a proper pre-motion

letter, which “shall include citations to relevant authority and should provide a brief overview of the

anticipated motion.” See 6.A of the Court’s Individual Rules and Practices in Civil Cases. Any confusion

that Defendant may have had as to whether a pre-motion letter was necessary should have been cured by

the Court’s December 1, 2020 Order, which, contrary to Defendant’s representation in its letter,

specifically ordered “that Defendants shall submit a pre-motion letter by December 4, 2020.” (Dkt. 74.)

Plaintiff shall file a response by December 18, 2020. No replies are permitted.

       SO ORDERED.

Dated: December 10, 2020                           __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                         United States District Judge




                                                    2
